NO. 07-08-0028-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JUNE 5, 2008

______________________________


MICHAEL STEPHENSON, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 211TH DISTRICT COURT OF DENTON COUNTY;

NO. F-2007-1782-C; HONORABLE L. DEE SHIPMAN, JUDGE

_______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ORDER DIRECTING TRANSFER OF EXHIBIT
          Appellant, Michael Stephenson, was convicted by the trial court of possession of a
controlled substance with intent to deliver and sentenced to twenty years confinement.  By
Order of the Texas Supreme Court, his appeal was transferred from the Second Court of
Appeals to this Court.  Pending before this Court is the State’s Motion to Transfer Exhibit
to Court of Appeals by which it requests that State’s Exhibit 1, an audio CD of two calls
setting up a drug deal/delivery, is necessary for review by this Court.  The Certificate of
Conference reflects that Appellant’s counsel opposes the motion.  We grant the motion.
          The reporter’s record contains a photocopy of the audio CD which was introduced
into evidence as State’s Exhibit 1 during a hearing on Appellant’s motion to suppress.  By
his brief, Appellant challenges the trial court’s ruling on his motion to suppress.  Thus, to
review Appellant’s appeal under the appropriate standard, this Court hereby directs Robert
L. French, Official Court Reporter of the 211th Judicial District, to forward the original audio
CD marked as State’s Exhibit 1 to the Clerk of this Court on or before July 7, 2008, for
inclusion in the appellate record.
          It is so ordered.
                                                                           Per Curiam